Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Buford Robertson appeals the district court’s order accepting the recommendation of the magistrate judge and denying his motion for preliminary injunction. The district court referred this case to a magistrate judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp.2012). The magistrate judge recommended that relief be denied and advised Robertson that failure to file timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.
The timely filing of specific objections to a magistrate judge’s recommendation is necessary to preserve appellate review of the substance of that recommendation when the parties have been warned of the consequences of noncompliance. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985); see also Thomas v. Arn, 474 U.S. 140, 106 S.Ct. 466, 88 L.Ed.2d 435 (1985). Robertson has waived appellate review by failing to file specific objections after receiving proper notice. Accordingly, we affirm the judgment of the district court.
We deny Robertson’s motion to appoint counsel and his motion for immediate removal from Defendant’s custody. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.